COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00243-CR


ROBERT NEAL CARTER                                                    APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 1412807R

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      Appellant Robert Neal Carter attempts to appeal from his conviction and

180-day sentence for possession of less than a gram of methamphetamine. 2 On

the same day that the trial court sentenced appellant, it signed a certification of

his right to appeal. The certification stated that this is “a plea-bargain case, and

      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Health & Safety Code Ann. § 481.115(b) (West 2010).
[appellant] has NO right of appeal.” Appellant and his trial counsel signed the

certification. Nonetheless, appellant filed a notice of appeal.

      On August 25, 2015, we sent a letter to appellant, through his appointed

counsel, that informed him of the statement in the certification and that explained

that unless he filed a response showing grounds for continuing the appeal by

September 4, 2015, the appeal could be dismissed.             See Tex. R. App. P.

25.2(a)(2), (d), 44.3.    Appellant has not responded to our letter.        Thus, in

accordance with the trial court’s certification that appellant has no right to appeal,

we dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f); Chavez v. State,

183 S.W.3d 675, 680 (Tex. Crim. App. 2006).


                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 22, 2015




                                          2